DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 10/29/2020. Claims 1-8 are pending and examined below. 
 
Election/Restrictions
Claim 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a biological information measurer configured to carry out intermittent measurement of biological information of a user” in claim 1
“a motion information measurer configured to measure motion information of the user” in claim 1
“a behavior state determiner configured to determine a behavior state of the user on the basis of the motion information” in claim 1
“a measurement interval controller configured to control a measurement interval of the intermittent measurement based on the behavior state” in claim 1
“a pulse wave measurer configured to carry out intermittent measurement of a pulse wave of the user” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “biological information measurer” is interpreted as being a SpO2 sensor having a red and infrared emitter with a light receiver as described in paragraphs [0040]-[0042] of US 20210038168 A1 the PGPub of the Instant Application.
The “motion information measurer” is interpreted as being an acceleration sensor or gyro sensor as described in paragraph [0036] of US 20210038168 A1 the PGPub of the Instant Application.
The “behavior state determined” is interpreted as being a processing terminal as described in paragraph [0075] of US 20210038168 A1 the PGPub of the Instant Application.
The “measurement interval controller” is interpreted as being a processing terminal (a processor) as described in paragraph [0075] of US 20210038168 A1 the PGPub of the Instant Application.
The “pulse wave measurer” is interpreted as being a green light emitter and light receiver as described in paragraph [0091]-[0092] of US 20210038168 A1 the PGPub of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140278229 A1 (hereinafter referred to as “Hong”).
Regarding claim 1, Hong, a biometric monitoring device, teaches a biological information measurement device (abstract; Figure 1) comprising:
a biological information measurer configured to carry out intermittent measurement of biological information of a user (has an optical sensor used for measuring biological information such as heart rate and oxygen saturation; paragraphs [0143]; intermittently measures for biometric information; paragraph [0121]);
a motion information measurer (has accelerometer; paragraphs [0275], [0310]) configured to measure motion information of the user (paragraphs [0275], [0310]);
a behavior state determiner configured to determine a behavior state of the user on the basis of the motion information (accelerometer is used to determine if the user is asleep or in a sedentary state; paragraphs [0275], [0310]); and
a measurement interval controller configured to control a measurement interval of the intermittent measurement based on the behavior state (paragraph [0121]).
Regarding claim 2, Hong teaches comprising:
the behavior state determiner determines whether the user is awake or sleeping on the basis of the motion information (paragraphs [0275], [0310]); and
the measurement interval controller controls the measurement interval of the intermittent measurement based on a result of determination of whether the user is awake or sleeping (paragraph [0121]).
Regarding claim 5, Hong teaches wherein the biological information is SpO2 (has an optical sensor used for measuring biological information such as heart rate and oxygen saturation; paragraphs [0143]).
Regarding claim 6, Hong teaches wherein the biological information measurer further includes a pulse wave measurer configured to carry out intermittent measurement of a pulse wave of the user (measures a pulse wave (which is used to determine a heart rate) using a green light; paragraph [0144], paragraph [0169]), and a measurement interval of the pulse wave and the measurement interval of SpO2 are independent from each other (samples heart rate (pulse wave) using a green light and samples spo2 using a green light thus have measurement intervals that are independent from one another; paragraph [0121], [0144]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 2 above, and further in view of US 5490502 A (hereinafter referred to as “Rapoport”).
Hong teaches the limitations of claim 2 as discussed above.
Regarding claim 3, Hong teaches wherein the measurement interval controller determines a first measurement interval if the user is awake and determines a second measurement interval if the user is sleeping (paragraph [0121]). Further Hong teaches the device for detecting sleep apnea (paragraphs [0218]-[0220]) and a sampling rate of once per minute (paragraph [0137]) during an awake state; but does not teach wherein the biometric monitoring device has the measuring interval shorter for when the user is sleeping than when the user is awake.
However, Rapoport, a sleep apnea measuring device, teaches having a sampling rate of 1 sample per second while measuring for sleep apnea (column 15, lines 35-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hong, to have a sampling period of 1 sample per second while a user is sleeping, as taught by Rapoport, because doing so provides a sampling rate to accurately determine a user’s apnea status. 
Regarding claim 4, Hong, in view of Rapaport, teaches wherein the second measurement interval is equal to or less than ten seconds (column 15, lines 35-50; as taught by Rapaport).

9.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 6 above, and further in view of US 20170172476 A1 (hereinafter referred to as “Schilthuizen”).
Hong teaches the limitations of claim 6 as discussed above.
Regarding claim 7, Hong teaches a ring-like band (paragraph [0109]-[0110],[0161]), and the biological information measurer being provided on an inner circumference of the band (as shown in Figures 2-6), but does not explicitly teach further comprising:
a ring-like band having a bellows portion formed in a shape of bellows adapted to be extended and contracted.
However, Schilthuizen, a body worn optical sensor, teaches a ring-like band (as shown in Figure 5) having a bellows portion formed in a shape of bellows adapted to be extended and contracted (73; paragraph [0118]; Figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hong, to have a bellows, as taught by Schilthuizen, because doing so allows for compression after applying force on a fastening band (paragraph [0018]; as taught by Schilthuizen).
Regarding claim 8, Hong, in view of Schilthuizen, teaches wherein the bellows portion has a wiring connection provided such that the wiring connection is inclined with respect to a direction of extension and contraction (teaches wiring that is connected to light emitters and light detectors (part of the wire must be inclined); paragraphs [0074]-[0075]; Figure 7; as taught by Schilthuizen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABID A MUSTANSIR/Examiner, Art Unit 3791